Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16643426 filed on 02/28/2020 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on national stage entry of PCT/KR2018/009965, International Filing Date: 08/29/2018 that claims foreign priority to KR 10-2017-0109853, filed 08/30/2017, and claims foreign priority to KR 10-2017-0123965, filed 09/26/2017 and claims foreign priority to  KR 10-2017-0126106, filed 09/28/2017 (Korea). 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 365(c) as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Applications No. KR10-2017-0109853, filed 08/30/2017, and KR 10-2017-0126106, filed 09/28/2017, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, based on the disclosures and the drawings of the above noted priority applications, they do not provide support for the claimed subject manner of the claimed embodiment. The support for the claimed subject matter is based only on priority from application KR 10-2017-0123965, filed 09/26/2017   

Drawings

The applicant’s drawings submitted are acceptable for examination purposes.

	Claim Objections and Interpretation

Claim 1 recites the limitation phrase for “a base comprising a body and a first post, a second post, a third post and a fourth post disposed at corner portions of the body” in lines 2-3. Claim 19 recites similarly “a base comprising a body, and a first post and a second post adjacent to the first post, the first and second posts being respectively disposed at corners of the body”.  However, both above limitations are ambiguous given the number of possible structures that may read on this phrase limitation. For example, no specific orientation of direction of extending of the first through fourth (or second) posts is specified with respect to the base; the orientations and arrangement of the base is not specified in the moving apparatus; the first through fourth (second) posts may be integrated through base or other structures such as sidewalls, reinforcements structures and similar, and may extend in various different directions. The posts are required to be disposed in corner portions, however there is no requirement that each post has to be in each separate corner. Therefore, the phrase limitations above will be treated broadly such that any of the above options or their combinations may read on the phrase limitations. It is suggested amend the claims and provide further explanations if different or specific reading is sought for the phrase limitation above. Claims 2-18 and 20 depend on claim 1 and will be treated and interpreted in the same manner. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first roller" and “the second roller” in last 3 lines of the claim.  There is insufficient antecedent basis for this limitation in the claim. Specifically, it is unclear if these limitations refer to limitations for “first/second roller unit” or to some other “first/second roller”? It is suggested to amend the claim in order to remove the indefiniteness issue. 
Claims 2-20 depend on claim 1 and therefore inherit the same deficiencies. 
Claim 10 recites the limitation for “each of the first roller unit and the second roller unit is disposed so as to be rotatable about an axis perpendicular to an optical axis”. However, this limitation is confusing because it is unclear how it can be understood and treated, given that it is unclear of what optic or optical element is the term “an optical axis” associated to, as there is no optical element or lens recited in the claims? It is suggested to amend the claim and provide explanations in order to remove the indefiniteness issue. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11-13, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al (hereafter Cho, of record, see Information disclosure statement dated 07/19/2021) US 20160344919 A1. 
In regard to independent claim 1, Cho teaches (see Figs. 1-12) a lens moving apparatus (i.e. camera module 10, having auto-focusing function, see Abstract, paragraphs [03,10-29, 66-68, 70, 98-99]) comprising: 
a base (i.e. fixed unit 100 with space 160, corner posts in each corner, side surfaces, bottom portion and sensor unit 500, paragraphs [60-68, 70], see e.g. Fig. 1-2, 8, 10) comprising a body (main body structure of 100 and 500, paragraphs [60-66, 70], see e.g. Fig. 1-2, 8, 10) and a first post, a second post, a third post and a fourth post disposed at corner portions of the body (i.e. as corner post reinforcements in each corner of the body 100, e.g. two have accommodating grooves 140, 142, paragraphs [60-66, 70], see e.g. Fig. 1-2, 8, 10]; see also claim interpretation section above); 
a bobbin disposed on the body (movable unit 200 disposed in fixed unit 100, space 160, paragraphs [60-68]); 
a first roller unit disposed in a first groove formed in the first post (i.e. as rolling members 700 in first groove 140 of the first post in first corner of 100 base, paragraphs [60-66, 70], see e.g. Fig. 1-2, 8); 
a second roller unit disposed in a second groove formed in the second post adjacent to the first post (i.e. as rolling members 700 in second groove 142 of the second post in second corner of 100 base adjacent to first post with 140 groove, see paragraphs [60-66, 70], as depicted in e.g. Fig. 1-2, 8); 
a magnet disposed at the bobbin (as magnet 320 disposed at movable unit 200, paragraphs [68-71]); and 
a coil disposed between the first post and the second post so as to correspond to the magnet (i.e. as coil 310 disposed on substrate 400 between first post with 140 and second post with 142 and corresponding to magnet 320, see paragraphs [68-71), 
wherein the first groove comprises a first opening, through which a portion of the first roller unit is exposed (i.e. as first opening of the 140 through which portion of first rollers 700 are exposed, paragraphs [60-66, 70], see e.g. Fig. 1-2, 8), and 
wherein the second groove comprise a second opening, through which a portion of the second roller unit is exposed (i.e. as second opening of 142 through which portion of second  rollers 700 are exposed, paragraphs [60-66, 70], see e.g. Fig. 1-2, 8), and 
wherein the bobbin (movable unit 200) comprises: 
a first support disposed in the first opening so as to be in contact with the first roller (i.e. as surface support 230 disposed in opening of 140, and in contact with first rollers 700 in 140, paragraphs [64-66], as depicted in e.g. Figs. 1-2, 8); and 
a second support disposed in the second opening so as to be in contact with the second roller (i.e. as surface support 232 disposed in opening of 142, and in contact with second  rollers 700 in 142, paragraphs [64-66], as depicted in e.g. Figs. 1-2, 8).  
Regarding claim 2, Cho teaches (see Figs. 1-12) that the first support projects from an outer surface of the bobbin (i.e. as support 230 projects from e.g. outer cylindrical surface of 200, as depicted in e.g. Figs. 1, 8, paragraphs [64-66]), and the second support projects from the outer surface of the bobbin (i.e. as support 232 projects from e.g. outer cylindrical surface of 200, as depicted in e.g. Figs. 1, 8, paragraphs [64-66]).  
Regarding claim 3, Cho teaches (see Figs. 1-12) that the first roller unit is in contact with four regions of the first groove (i.e. as first rollers 700 are in contact with upper and lower V-shaped groove regions and bottom region of 140 on 100, Figs. 1, 8, paragraphs [64-66]), and the second roller unit is in contact with four regions of the second groove (i.e. as second rollers 700 are in contact with upper and lower V-shaped groove regions and bottom region of 142 on 100, Figs. 1, 8, paragraphs [64-66]).  
Regarding claim 4, Cho teaches (see Figs. 1-12) further comprising: a circuit board (as substrate 400 includes circuit and pads 600, paragraphs [68-70, 98-99] as depicted in Figs. 1, 3-5), which is secured to the base (as 400 is mounted onto 100, paragraphs [68-70]) and to which the coil is coupled (i.e. 310 is coupled to 400, paragraphs [68-70], Figs. 1, 3-5), the circuit board being secured to the first post and the second post (i.e. as 400 is secured to back of first post with 140 and second post with 142, e.g. through 110, 410, see paragraphs [68-70, 80], see Figs 1-4, 6). 
Regarding claim 5, Cho teaches (see Figs. 1-12) that the circuit board (400) comprises a terminal conductively connected to the coil (i.e. as 400 printed circuit includes connection pads 600 for coil 310 connections, paragraphs [68,70, 95, 128]), the terminal comprising a first terminal and a second terminal and being disposed at the body (i.e. as connection pads 600 are disposed at the body 100, as depicted in e.g. Figs. 1, 4, 7-9, paragraphs [68, 70, 93-95]). 
Regarding claim 6, Cho teaches (see Figs. 1-12) further comprising: a magnetic body disposed at the base under the coil (i.e. as metal layer 406 under the coil 310, paragraphs [98-99], as depicted in e.g. Fig. 5) so as to generate attractive force in cooperation with the magnet (i.e. as layer 406 is made of metal and in proximity to magnet 320, as depicted in Figs. 1-3, 5).
Regarding claim 7, Cho teaches (see Figs. 1-12) that the magnetic body is disposed on an outer surface of the base (i.e. as metal layer 406 is disposed on the outer surface of base 100, as depicted in depicted in Figs. 1-3, 5, paragraphs [98-99]).  
Regarding claim 8, Cho teaches (see Figs. 1-12) that the magnetic body  (407) comprises: a plate disposed on an outer surface of the body of the base (i.e. as plate(s) 600 on an  outer surface of 100 base, as depicted in e.g. Figs. 1, 3-4, 7, paragraphs [98-99]); a first extension disposed on an outer surface of the first post and extending upwards from the plate (i.e. as one of the pads 610 corresponding to first post with 140 and  extending upwards from 600 as depicted in e.g. Figs. 1, 3-4, 7, paragraphs [98-99]); and 
a second extension disposed on an outer surface of the second post and extending upwards from the plate (i.e. as other of the pads 610 corresponding to first post with 142 and  extending upwards from 600 as depicted in e.g. Figs. 1, 3-4, 7, paragraphs [98-99]).  

Regarding claim 11, Cho teaches (see Figs. 1-12) that the first groove comprises a first side surface, and a second side surface opposite to the first side surface (i.e. as first groove 140 is V-shaped with two e.g. first and second side surfaces on opposite sides of the V shape, see Figs. 1, 8, paragraphs [60, 63-64]), and the first opening is formed at the first side surface (i.e. as opening of the V shaped groove is at first surface as depicted in e.g. Figs. 1, 8, paragraphs [60, 63-64]), and 
wherein the second groove comprises a third side surface, and a fourth side surface opposite to the third side surface (i.e. as second groove 142 is V-shaped with two e.g. third and fourth side surfaces on opposite sides of the V shape of 142, see Figs. 1, 8, paragraphs [60, 63-64]), and the second opening is formed at the third side surface (i.e. as opening of the V shaped groove is at third surface of 142 as depicted in e.g. Figs. 1, 8, paragraphs [60, 63-64]).  
Regarding claim 12, Cho teaches (see Figs. 1-12) that the bobbin (200) comprises first to fourth projections disposed at the side surface thereof (i.e. as projections on four sides of barrel holder 220 of 200, paragraphs [65-68], see e.g. Figs. 1, 8), 
wherein the magnet is disposed in a mounting recess formed in the first projection (i.e. as magnet 320 is formed on e.g. first side surface and recessed into movable unit 200, paragraphs [65, 68], see e.g. Figs. 1), and 
wherein the first projection is disposed between the first post and the second post (i.e. as first projection with 320 is between first post with 140 and second post with 142, as depicted in e.g. Figs. 1, 8, paragraphs [60, 65, 68]), and 
the second projection is disposed between the second post and the third post (i.e. as side projection of 220, 200 opposite from side with magnet 810 is between second post with 142 and third post diagonally opposed from 140, as depicted in Figs. 1,8), and 
the third projection is disposed between the third post and the fourth post (i.e. as side projection of 220,200 opposite from side with 320 is between third post diagonally opposed from 140 and fourth post diagonally opposed from 142 as depicted in Figs. 1, 8) and the fourth projection is disposed between the fourth post and the first post (i.e. as side projection of 220,200 with magnet 810 is between fourth post diagonally opposed from 142 and first post with 140, as depicted in Figs. 1, 8)
Regarding claim 13, Cho teaches (see Figs. 1-12) that comprising a lubricant disposed in the first groove and the second groove (i.e. as lubricant is injected through accommodation grooves 140, 142, paragraphs [63-64]), wherein the lubricant is in contact with the first groove and the first roller unit (i.e. since lubricant is injected through 140 with rolling members 700, paragraphs [63-74]), and wherein the lubricant is in contact with the second groove and the second roller unit (i.e. since lubricant is injected through 142 with rolling members 700, paragraphs [63-74]).  

Regarding claim 17, Cho teaches (see Figs. 1-12) that the first roller unit is disposed so as to be inclined at a first angle with respect to a first reference line (i.e. as rollers 700 in 140 are inclined at first angle with respect to line parallel to side of 400, e.g. angle of one of the V shaped surfaces in 142, see Figs. 1-2, 8), and wherein the second roller unit is disposed so as to be inclined at a second angle with respect to the first reference line (i.e. as rollers 700 in 142 are inclined at second angle with respect to line parallel to side of 400, e.g. angle of one of the V shaped surfaces in 142, see Figs. 1-2, 8), and wherein the first reference line is an imaginary line parallel to a direction toward the second post from the first post (i.e. line parallel to 400 between posts with 140 and 142, see Figs. 1-2, 8), and the first angle is different from the second angle (as there are V shaped sides in 140, 142 having different angles with respect to line parallel to 400, see Figs. 1-2, 8).  
Regarding claim 18, Cho teaches (see Figs. 1-12) that each of the first and second angles is 30 degrees ~ 60 degrees (i.e. as first and second angle are within the disclosed range, see Figs. 1-2, 8).
In regard to independent claim 19, Cho teaches (see Figs. 1-12) a lens moving apparatus (i.e. camera module 10, having auto-focusing function, see Abstract, paragraphs [03,10-29, 66-68, 70, 98-99]) comprising: 
a base (i.e. fixed unit 100 with space 160, corner posts in each corner, side surfaces, bottom portion and sensor unit 500, paragraphs [60-68, 70], see e.g. Fig. 1-2, 8, 10) comprising a body (main body structure of 100 and 500, paragraphs [60-66, 70], see e.g. Fig. 1-2, 8, 10) and a first post, and a second post, adjacent to the first post, the first and the second post being  disposed at corners of the body (i.e. as corner post reinforcements with 140, 142 grooves in corners of the body 100, e.g. two have accommodating grooves 140, 142, paragraphs [60-66, 70], see e.g. Fig. 1-2, 8, 10]; see also claim interpretation section above); 
a bobbin disposed on the body (movable unit 200 disposed in fixed unit 100, space 160, paragraphs [60-68]); 
a first roller unit disposed in a first groove formed in the first post (i.e. as rolling members 700 in first groove 140 of the first post in first corner of 100 base, paragraphs [60-66, 70], see e.g. Fig. 1-2, 8); 
a second roller unit disposed in a second groove formed in the second post adjacent to the first post (i.e. as rolling members 700 in second groove 142 of the second post in second corner of 100 base adjacent to first post with 140 groove, see paragraphs [60-66, 70], as depicted in e.g. Fig. 1-2, 8); 
a magnet disposed at the bobbin (as magnet 320 disposed at movable unit 200, paragraphs [68-71]); 
a substrate secured to the base (e.g. substrate 400, sensor unit 500, both secured to 100, paragraphs [68-70, 78], see Figs. 1-2, 8);
a coil coupled to the substrate so as to face the magnet (i.e. as coil 310 coupled to substrate 400 facing magnet 320, and between first post with 140 and second post with 142 and corresponding to magnet 320, see paragraphs [68-71); and 
a magnetic body disposed at the base under the coil (i.e. as metal layer 406 under the coil 310, paragraphs [98-99], as depicted in e.g. Fig. 5) so as to generate attractive force in cooperation with the magnet (i.e. as layer 406 is made of metal and in proximity to magnet 320, as depicted in Figs. 1-3, 5), 
wherein the first roller unit is in contact with the first post and the bobbin (i.e. as surface support 230 of 200 is in contact with 700 that are in contact with first post with groove 140, paragraphs [64-66], as depicted in e.g. Figs. 1-2, 8), and the first roller; and 
the second roller unit is in contact with the second post and the bobbin (i.e. as surface support 232 of 200 is in contact with 700 that are in contact with second post as in groove 142, paragraphs [64-66], as depicted in e.g. Figs. 1-2, 8).  
Regarding claim 20, Cho teaches (see Figs. 1-12) a camera module (i.e. as camera module 10, having auto-focusing function, Abstract, paragraphs [03,10-29, 66-68, 70, 98-99])  comprising: a lens (i.e. as lens in lens barrel 210 of the moving unit 200, paragraph [16, 61, 64-66]); a lens moving apparatus according to claim 1 (i.e. as module 10 moves the lens barrel 210 with lenses, see claim 1 above); and an image sensor (image sensor 510, paragraphs [16, 24, 61]).
 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (hereafter Cho, of record, see Information disclosure statement dated 07/19/2021) US 20160344919 A1 in view of Choi (of record as KR 101625818 B1 see Information disclosure statement dated 02/28/2020, with attached English language translation referenced as  KR20150124036 (A).

Regarding claim 9, Cho teaches (see Figs. 1-12) that each of the first roller unit and the second roller unit (as first and second rollers 700 in grooves 140 and 142) comprises a plurality of rollers (i.e. as each rollers, rolling members, includes plurality of rollers 700, paragraphs [60, 64, 74]), but is silent that each of the plurality of rollers having a cylindrical shape.  
However, Choi teaches in the same field of invention of an Apparatus For Moving Lens In Camera Module For Portable Device (see e.g. Figs. 2-3, Title, Abstract, Description Technical Field, Examples 1-2 paragraphs [1-2, 12-22, 25-54], also having fixed base 100, moving part 200 supported by cylindrical guide rollers 400 in guide grooves 121 of support posts 120 in corners of fixed base 100, where lens in 200 is moved along the optical axis by driving unit 300 with magnet 320 on 200 and coil 310 on the fixed part 110 on 100, see  Examples 1-2 paragraphs [12-22, 25-54]) and further teaches that each of the plurality of rollers having a cylindrical shape (i.e. as each of the guide rollers 400 is formed in cylindrical shape, see paragraphs [14, 16, 18, 20, 39, 51],  thus providing lens transport device for camera module  that minimizes distortion of the optical axis of the lens when the lens is moved, and smoothly moves the lens for adjusting focus of camera, see paragraph [2, 12]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Choi of using cylindrical rollers to modify the guide grooves and rolling members of Cho in order to provide such lens transport device for camera module that minimizes distortion of the optical axis of the lens when the lens is moved, and smoothly moves the lens for adjusting focus of camera, (see Choi, paragraph [2, 12]).
Regarding claim 10, the Cho-Choi combination teaches the invention as set forth above, and Cho teaches (see Figs. 1-12) that each of the first roller unit and the second roller unit is disposed so as to be rotatable about an axis perpendicular to an optical axis (as rolling members 700 modified by combination with Choi has rollers 400 with shaft axis perpendicular to optical axis, see Choi paragraphs [25-54], as depicted in Figs. 2-3).  

Regarding claim 16, Cho teaches (see Figs. 1-12) the invention as set forth above, but is silent that a ratio of a diameter and a longitudinal length of each of the plurality of rollers is 1:1.5 ~ 1:5 (as rolling members 700 are spherical. 
However, Choi teaches in the same field of invention of an Apparatus For Moving Lens In Camera Module For Portable Device (see e.g. Figs. 2-3, Title, Abstract, Description Technical Field, Examples 1-2 paragraphs [1-2, 12-22, 25-54], also having fixed base 100, moving part 200 supported by cylindrical guide rollers 400 in guide grooves 121 of support posts 120 in corners of fixed base 100, where lens in 200 is moved along the optical axis by driving unit 300 with magnet 320 on 200 and coil 310 on the fixed part 110 on 100, see  Examples 1-2 paragraphs [12-22, 25-54]) and further teaches that that a ratio of a diameter and a longitudinal length of each of the plurality of rollers is 1:1.5 ~ 1:5 (i.e. as each of the guide rollers 400 is formed in cylindrical shape where the lengths ratio of their diameter to longitudinal length is in the recited range, see paragraphs [14, 16, 18, 20, 39, 51], as depicted in Figs. 2-3, thus providing lens transport device for camera module  that minimizes distortion of the optical axis of the lens when the lens is moved, and smoothly moves the lens for adjusting focus of camera, see paragraph [02, 12]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Choi of using cylindrical rollers to modify the guide grooves and rolling members of Cho in order to provide such lens transport device for camera module that minimizes distortion of the optical axis of the lens when the lens is moved, and smoothly moves the lens for adjusting focus of camera, (see Choi, paragraph [02, 12]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (hereafter Cho, of record, see Information disclosure statement dated 07/19/2021) US 20160344919 A1. 
Regarding claim 14, Cho teaches (see Figs. 1-12) further comprising a cover member (i.e. shield 900, paragraphs [75-77]) coupled to the base and comprising a top plate and side plates (i.e. as 900 is coupled to base 100 (with latches e.g. 912,922 to 170) and has upper surface cover 920 and side surfaces cover 910, paragraphs [75-77], as depicted in Figs. 1, 8). The same embodiment of Figs. 1-8 is silent that the cover member (900, Figs. 1, 8) comprises: a first protrusion projecting from an inner surface of the top plate and disposed in the first groove; and a second protrusion and projecting from the inner surface of the top plate and disposed in the second groove.  However, another analogous similar embodiment (see Figs. 10-11, paragraphs 114-123]), teaches that the cover member (900, Figs. 10-11, paragraphs [115-117])  comprises a first protrusion projecting from an inner surface of the top plate and disposed in the first groove (as first (left one) pressing protrusion 906 pressing downwardly into groove 230 with rollers 700, see paragraphs [115-117]), and a second protrusion and projecting from the inner surface of the top plate and disposed in the second groove (as second (right one) pressing protrusion 906 pressing downwardly into second groove 232 with rollers 700, see paragraphs [115-117], as depicted in Figs.  10A, 11, which are components that serve to prevent separation of the rolling members 700, see paragraphs [115-117]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of second embodiment of Cho relying on cover with first/second protrusions projecting from inner surface of the top shield can and disposed in the first/second groove to first embodiment of Cho (see Figs. 1-8) thus forming such pressing protrusions in inner surface of cover (920 of 900) above and in grooves with first and rollers (700), in order to provide such components that serve to prevent separation of the rolling members 700, see paragraphs [115-117]). Note that as a result of the combination, since the pressing protrusions (906) are formed over grooves 230, 232, as these groves correspond to first and second grooves 140, 142 of embodiment of Figs. 1-8, the pressing protrusions are also disposed in first and second grooves (i.e. 140, 142). 


Potentially Allowable Subject Matter

Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 15, the prior art taken either singly or in combination fails to anticipate or fairly suggest specific arrangement for where the base comprises a first guide groove formed in the second side surface of the first groove for injecting lubricant into the first groove; andBIRCH. STEWART. KOLASCH & BIRCH. ILPJTETE/prtApplication No.: NEWDocket No.: 6655-073 I PUSI Page 6 of 8 a second guide groove formed in the fourth side surface of the second groove for injecting lubricant into the second groove, in combination with all other claimed limitations of base claim and any intervening claims .
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Choi (of record, see Information disclosure statement dated 02/28/2020, with attached English language translation referenced) KR 101625818 B1 also discloses features of the claimed invention (see Figs. 2-3 and their descriptions). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872